Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to ATA 35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction
of the statutory basis for the rejection will not be considered a new ground of rejection if the
prior art relied upon, and the rationale supporting the rejection, would be the same under either
status.
Examiner’s Note
3. 	Examiner has cited particular columns and line numbers or figures in the references as
applied to the claims below for the convenience of the applicant. Although the specified citations
are representative of the teachings in the art and are applied to the specific limitations within the
individual claim, other passages and figures may apply as well. It is respectfully requested from
the applicant, in preparing the responses, to fully consider the references in entirety as potentially
teaching all or part of the claimed invention, as well as the context of the passage as taught by
the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. 	Claim 10 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jiang (US 2019/0205618 A1).
6. 	With regard to claim 10, a system reinforcement learning apparatus (See for example, Figs. 1-2 and the associated text, comprising: a processor (See for example, paragraph 0019); and a memory configured to store instructions executable by the processor (See for example, paragraph 0019), wherein the processor is configured to: process an input image, i.e., face image, to obtain a first result, i.e., sample feature area images; process the first result to obtain a second result i.e., sample facial features of the sample feature area images; obtain a reinforcement operation, i.e., feedback operation based on the result of the second neural network to perform adjustment to the first or second result, based on the second result; and adjust the first result based on the reinforcement operation and obtain a target result, i.e., accurate result, based on the adjusted first result (See for example, paragraphs 0070-0071). Thus, each of the requirements of claim 10 is met.
	Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claims 1-2, 11, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang ‘618 in view of Moore, et al. (US 10,402,726 B1).
9. 	With regard to claim 1, Jiang discloses a system reinforcement learning method (See for example, Figs. 1-2), comprising: processing an input image, i.e., face image, based on a first network of a system to obtain a first result, i.e., sample feature area images; inputting the first result into a second network of the system to obtain a second result, i.e., sample facial features of the sample feature area images; and obtaining a reinforcement operation based on the second result by using a reinforcement network (the feedback occurs within the neural network environment since the result from the second neural network is used for the adjustment), adjusting the first result based on the reinforcement operation, and obtaining a target result, i.e., accurate result, based on the adjusted first result (See for example, paragraphs 0070-0071). 
Jiang does not expressly call for adjusting using a reinforcement network.  However, Moore, et al. disclose an output refiner 128 (which corresponds to the claimed reinforcement network) may be performed by a device executing software configured to execute the feature reducer 110, the feature correlator 112, the feature determiner 114, the feature verifier 126, or the output refiner 128 and to train and/or evaluate the multiple neural networks 124 (See col. 3, lines 28-33); and at col. 8, lines 52-57 Moore, et al. further disclose  the output data 132 may be provided to the output refiner 128. The output refiner 128 may be configured to provide feedback data to the multiple neural networks 124, to adjust a parameter of the multiple neural networks 124, or both, based on the output data 132.   Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching as taught by Moore, et al. into the system of Jiang so that a refiner network may be used to perform the adjustment operation.    Therefore, it would have been obvious to combine Jiang with Moore, et al. to obtain the invention as specified in claim 1.
.
With regard to claim 2, Jiang discloses all of the claimed subject matter as set forth above for claim 1, and incorporated herein by reference. Jiang further discloses obtaining the reinforcement operation by using the reinforcement network based on the second result outputted by the second network, and adjusting the first result based on the reinforcement operation to obtain a first intermediate result (See for example, paragraph 0070); inputting the first intermediate result into the second network, obtaining the second result based on the first intermediate result, and inputting the second result into the reinforcement network (given the broadest reasonable interpretation, this feature is considered obvious, if not inherent, that the feedback is applied continuously/iteratively to the first network and then the result is inputted to the second until an improved accuracy result is achieved: paragraph 0070).  Jiang does not expressly call for outputting the second result as the target result in response to a preset condition being met.  However, Moore, et al. (See for example, col. 8, line 52 – col. 9, line 13) teach this feature.  Before the effective filing date of the claimed invention, it would have been obvious
to a person of ordinary skill in the art to incorporate the teaching as taught by Moore, et al. into the system of Jiang, and to do so would at least allow obtaining a final result that satisfies a predetermined threshold, and as a result, an output that is improved in some fashion may be generated relative to the input (See for example, col. 9, lines 3-13). Therefore, it would have been obvious to combine Jiang with Moore, et al. to obtain the invention as specified in claim 2. 
With regard to claim 11, claim 2 encompasses the limitation of this claim, and is rejected the same as claim 2 except claim 11 is an apparatus claim.  Thus, argument similar to that presented above for claim 2 is also applicable to claim 11.
With regard to claim 15, the apparatus according to claim 10, wherein the processor is further configured to: train a system comprising a first network, a second network, and a reinforcement network based on a sample image, wherein the sample comprises an annotated sample target result; and input the sample image to obtain a predicted target result, i.e., accurate result or indirectly suggested predetermined facial image since the inputted image is a facial image that requires recognition (See for example, paragraph 70 of Jiang); and respectively adjust parameters of the second network (See for example, paragraph 0070 of Jiang and item 128, in Fig. 1C of Moore, et al.) and the reinforcement network based on the predicted target result and the annotated sample target result (See for example, item 126, in Fig. 1C of Moore, et al.).
With regard to claim 16, claim 15 encompasses the limitation of this claim, and is rejected the same as claim 15.  Thus, argument similar to that presented above for claim 15 is also applicable to claim 16.
Claim 20 is rejected the same as claim 1. Thus, argument similar to that presented above for claim 1 is applicable to claim 20. Claim 20 distinguishes from claim 1 only in that it recites on-transitory computer storage medium, configured to store computer readable instructions. Fortunately, Jiang (See for example, paragraph 0086) teaches this feature.
Allowable Subject Matter
10. 	Claims 3-9, 12-14 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
11. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 7,001,243 to Yi, et al. disclose an operation 1101 in which a first neural network is used to determine settings for one or more CMP control parameters to be used in a subsequent CMP operation [ . . .  ]; an operation 1103 in which a second neural network is used to estimate a CMP result for the subsequent CMP operation, wherein the subsequent CMP operation is performed using settings for the one or more CMP control parameters as determined by the first neural network in operation 1101 [ . . . ]; and an operation 1105 in which the CMP result generated by the second neural network is compared to a desired CMP result to provide feedback information to the first neural network. The feedback information is used by the first neural network to adjust the CMP control parameters in order to minimize a difference between the CMP result generated by the second neural network and the desired CMP result. Additionally, the method includes an operation 1107 in which operations 1101 1105 are repeated. Operation 1107 allows the first neural network and the second neural network to be used as a control system from one CMP operation to another CMP operation (See Fig. 11 and the associated text); AND English Translation of Chinese Patent No. CN 106941602 A (See paragraphs 0074-80 and 0104-0106, and Fig. 3.
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL G MARIAM/Primary Examiner, Art Unit 2665